Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive with respect to the 35 USC 103 rejection but are moot in light of a new ground of rejection, infra 35 USC 101.  Examiner Dunn proposed a combination of dependent claim limitations to overcome the 35 USC 101 and 103 rejections, see Interview Summary.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) comparing, by the processor, the real-time airflow pattern to a predetermined airflow pattern.   This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.  In particular, a message comprising a security level tag indicative of normal or abnormal conditions can reasonably be performed mentally because informing one of a state and severity of the state is within the purview of a mental process, i.e., mentally determining a way to communicate a state to an external entity using structured syntax.  
 

This judicial exception is not integrated into a practical application because the inclusion of a processor represents mere instructions to apply; the HVAC system and facility are recited generally so as to generally link the abstract idea to the field of endeavor; and receiving an alert by the processor represents insignificant extra-solution activity, see 2106.05(d). and generating an alert, transmitting the alert, and performing a security reconciliation actions, respectively, represent insignificant extra-solution activity and generally link the abstract idea to the field of detection, see MPEP 2106.05(g)/(h).
 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving airflow represents insignificant extra-solution activity, see 2106.05(d).
     The inclusion of a processor represents mere instructions to apply the abstract idea while the transmitting an alert is well-known, conventional, and routine, see MPEP 2106.05(d)(II).   Moreover, the inclusion of a security tag limitation is part of a protocol header format that is well-known, conventional, and ordinary, see 20200175160- Figure 2, 20130170489, 20220189287, 11315407, 20160133108 -0088, 20160041537 – Col 5, Table I
  Claims 2, 3, 9, 10, 16, and 17 are rejected under the same rationale as claim for providing insignificant extra solution activity, see 2106.05(d)
   Claims 4, 11, and 18 recite tangential data gathering which does not represent significantly more, see 2106.05(d).
   Claims 5 and 19 generally link the abstract idea to the field of airflow analysis based upon describing structural details of providing wind power generation.
   Claim 7 does not impose a meaningful limitation based on the particular placement limitation since the claim does not reflect an improvement.  Moreover, the placement is recited generally so as to generally link the abstract idea to the field of endeavor, see 2106.05(h).
    Claims 21-23 generally recite a tag structure, message content, and locking a door, which generally link the abstract idea to the field of detection.  A door lock action is a tangential application that is not based upon the message analysis.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117